Exhibit 10.3

 

AGREEMENT AND PLAN OF MERGER

 

BY AND BETWEEN

 

SYSOREX GLOBAL HOLDINGS CORP., A NEVADA CORPORATION

 

AND

 

SYSOREX GLOBAL, A NEVADA CORPORATION

 

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) is entered into this 14th day of
December, 2015, by and between Sysorex Global Holdings Corp., a Nevada
corporation (the “Parent Company”), and Sysorex Global, a Nevada corporation
(the “Subsidiary Company”). In consideration of the covenants and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged hereby, the parties agree as follows:

 

1. Background. Parent Company holds all of the issued and outstanding shares of
stock of Subsidiary Company. The parties have deemed it advisable and in the
best interests of each party and their respective shareholders to merge the
Subsidiary Company with and into the Parent Company (the “Merger”) as authorized
by the laws of the State of Nevada.

 

2. Merger; Effectiveness. The Subsidiary Company shall be merged with and into
the Parent Company pursuant to the applicable provisions of Chapter 78 and
Section 92A.180 of the Nevada Revised Statutes, as amended (the “NRS”), and in
accordance with the terms of this Agreement. The Articles of Merger shall be
executed by the Parent Company and the Subsidiary Company, filed with the
Secretary of State of Nevada, and provide for the Merger to become effective at
12:01 a.m. on January 1, 2016 (the “Effective Time of the Merger”) with the
Parent Company being the surviving company of the Merger (the “Surviving
Company”).

 

3. Conversion of Shares. At the Effective Time of the Merger, by virtue of the
Merger, every share of the common stock of the Subsidiary Company shall be
retired and the certificates shall be deemed cancelled.

 

4. Governing Documents; Bylaws; Board of Directors. The Articles of
Incorporation of the Parent Company in effect immediately prior to the Effective
Time of the Merger shall be the Articles of Incorporation of the Surviving
Company, provided, however, that the Articles of Merger filed with the Secretary
of State of the State of Nevada shall provide that the Articles of Incorporation
shall be amended to change the name of the Parent Company to be “Sysorex
Global”. The Bylaws of the Parent Company in effect immediately prior to the
Effective Time of the Merger shall be the Bylaws of the Surviving Company. The
Board of Directors and officers of the Parent Company shall be the Board of
Directors and officers of the Surviving Company.

 

5. Waiver. Pursuant to NRS 92A.180, the Parent Company, the sole shareholder of
the Subsidiary Company, waives the requirement that a copy of the plan of merger
be mailed to each owner of the Subsidiary Company.

 

6. Termination. This Agreement may be terminated for any reason at any time
before the filing of the Articles of Merger with the Secretary of State of the
State of Nevada (whether before or after approval by the shareholders of the
Subsidiary Company and the Parent Company, or either of them) by resolution of
the Board of Directors of the Parent Company.

 

7. Amendment. This Agreement may, to the extent permitted by law, be amended,
supplemented or interpreted at any time by action taken by the Board of
Directors of each of the parties.

 

8. Governing Law. This Agreement and all matters relating to this Agreement
shall be governed by, construed and interpreted in accordance with the laws of
the State of Nevada, without giving effect to principles of conflicts of laws.

 



 

 

 

9. Counterpart and Facsimile Signatures. This Agreement may be signed in
counterparts, each of which shall be an original, but all of which shall
constitute one and the same document. Signatures transmitted by facsimile shall
be deemed valid execution of this Agreement binding on the parties.

  

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
AGREEMENT AND PLAN OF MERGER as of the date first set forth above.

 

SYSOREX GLOBAL HOLDINGS CORP.



 

SYSOREX GLOBAL

      By: /s/ Nadir Ali   By: /s/ Nadir Ali Name: Nadir Ali   Name: Nadir Ali
Title: Chief Executive Officer   Title: President

 

 

2

 

